Case 3:20-cv-00017-MMH-JBT Document 7 Filed 01/24/20 Page 1 of 1 PagelD 62

 

RETURN OF SERVICE
State of: Florida Court: UNITED STATES DISTRICT
COURT for thefor the Middle
District of Florida
County of: Court Case #: 3:20-cv-00017
Court Date:
Issued Date: 1/8/2020
Plaintiff Our Case #: A2065-58
MERLIN KAUFFMAN, an individual Client's ref #:

Defendant

TRANS HIGH CORPORATION, a New York
company and HIGH TIMES HOLDING
CORPORATION, a Delaware company

For:

Darren Spielman, Esq.
Kain Spielman, P.A.

900 S.E. 3rd Ave. Suite 205
Fort Lauderdale, FL 33316

 

 

 

Received by Counter Intelligence Services on the 10th day of January, 2020 to be served on HIGH TIMES
HOLDING CORPORATION c/o URS Agents, LLC -, located at 614 N Dupont Hwy, Suite 210 Dover 19901.

L Phillip Johnson, duty sworn, declare that on the 10t day of January 2020 at 4:30 PM, I SERVED the within named
corporation by delivering this paper of process SUMMONS IN A CIVIL ACTION and leaving a copy with Leslie
Pope as Administrative Assistant and informed same of the contents within,

 

Description: White, 190 Ibs., blonde, glasses, grey t shirt, jeans.

I certify that I am over the age of 18, have no interest in the above case and endorse the date and time of said service.

tater (ebena— Veides Sro.th
hillip Johnsoy) i NOTARY PUBLIC (Signature & Seal)

 

 

Lic#:

Proccess Server Subscribed and Sworn to, before me on
10" day of January 2020

Counter Intelligence Services

9 SW 13th Street Second Floor L

Fort Lauderdale, FL 33315 Personally Known

954-764-7393 Provided ID

 

Copyright © 2006 - 2020, Virtual Case Management, LLC

 

DEIDRA SMITH
NOTARY PUBLIC
STATE OF DELAWARE
My Commission Explres 07/09/2020

 

 

 

 
